Citation Nr: 1426826	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for surgery and removal of the jawbone for VA compensation purposes, to include as secondary to a dental condition.  

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected chronic lumbar strain.  

3.  Entitlement to an initial rating in excess of 10 percent for right upper extremity ulnar neuropathy.  

4.  Entitlement to an initial rating in excess of 10 percent for left upper extremity ulnar neuropathy.  

5.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain.  

6.  Entitlement to a rating in excess of 10 percent for left ankle sprain.  

7.  Entitlement to a compensable rating for residual left chest scars.

8.  Entitlement to a compensable rating for eczematous dermatitis.  

9.  Entitlement to a compensable rating for onychomycosis with tinea pedis.  

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from June 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2009, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin (August 2008 and October 2009) and Chicago, Illinois (April 2009).   Specifically, the August 2008 decision, in part, granted service connection for ulnar neuropathy of the upper extremities (assigning a 10 percent disability rating for each extremity), continued a 10 percent disability rating for left ankle sprain, and denied service connection for a neurological disorder of the bilateral lower extremities.  The April 2009 decision, in part, granted service connection for low back strain (assigning a 20 percent disability rating), and continued noncompensable disability ratings for eczematous dermatitis and onychomycosis with tinea pedis.  Finally, the October 2009 decision denied service connection for surgery and removal of the jaw bone secondary to a dental condition.  

Notably, the case was certified to the Board from the Baltimore, Maryland, RO; however, a review of the claims file shows that the Veteran moved to Twentynine Palms, California, in early 2014.  

The Board notes that the Veteran indicated on his December 2010 substantive appeal (VA Form 9) that he wished to testify at a Board video-conference hearing.  However, in February 2011 correspondence, the Veteran cancelled his request for a Board hearing.  Therefore, the Board finds that his request for a hearing has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

With regard to the TDIU claim, in February 2011 correspondence, the Veteran wrote that he was unemployed due to uncontrollable back spasms and, in July 2012 correspondence, he reported that he quit working in 2011 due to medical problems.  Furthermore, in an April 2014 Appellate Brief, the Veteran's representative argued that statements submitted by the Veteran reasonably raised a claim for a TDIU.  The AOJ has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for bilateral upper extremity ulnar neuropathy, chronic lumbar strain, left ankle sprain, residual left chest scars, eczematous dermatitis, and onychomycosis with tinea pedis, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The Board observes that, in February 2011, additional VA treatment records were associated with the record after the issuance of the August 2009 and December 2010 statements of the case; however, as they are irrelevant to the claim decided herein and the agency of original jurisdiction (AOJ) will have an opportunity to review them in connection with the readjudication of the remainder of the Veteran's claims, no prejudice results to him in the Board proceeding with the issuance of this decision and remand at this time.  Additionally, in March 2014, the Veteran, via his representative, submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In September 2010 correspondence, the Veteran raised the issue of entitlement to service connection for a gum disorder.  Also, in January 2012 correspondence, the Veteran raised the issue of entitlement to an increased rating for his service-connected gastroesophageal reflux disease (GERD).  Finally, in July 2012 correspondence, the Veteran raised the issue of entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD) and migraine headaches.  These issues have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b).

The issues of entitlement to service connection for a neurological disorder of the bilateral lower extremities; entitlement to increased ratings for bilateral upper extremity ulnar neuropathy, chronic lumbar strain, left ankle sprain, residual left chest scars, eczematous dermatitis, and onychomycosis with tinea pedis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Surgery and removal of the jawbone has not been shown to have been incurred in service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for surgery and removal of the jawbone, for VA compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. In a July 2009 letter, sent prior to the October 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. The July 2009 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all of the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

Also, the Board finds that VA is not required to obtain a medical examination and/or opinion as to whether the Veteran is currently missing part of his jawbone and, if so, whether this occurred during his military service.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. 
§ 5103A(a); 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran has not been afforded a VA examination specific to his claimed removal of the jawbone, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed removal of jawbone as the record does not show, and the Veteran has not contended, that this was incurred during military service or secondary to a service-connected disability.  Rather, he claims that such was the result of dental treatment for tooth #3.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran claims that he had significant dental issues during service that were left untreated and resulted in a post-service July 2008 root canal to tooth #3, which included surgical removal of, at least part, of the jawbone.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation. 38 C.F.R. § 3.381.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was discharged from service in September 2007.  His last two in-service dental examinations dated in October 2006 and April 2007 showed only moderate calculus, not service-connectable under 38 C.F.R. § 3.381(e)(1).  Post-service, the Veteran had a root canal in July 2008 for tooth #3.  Thereafter, the Veteran submitted a claim for service connection for dental issues and, in connection with this claim, was afforded a VA dental examination in March 2009.  This examination report noted the Veteran's July 2008 root canal for tooth #3.  Oral examination revealed tooth #3 with acrylic provisional crown with appropriate occlusal and proximal contact without associated soft tissue pathology.  It was noted that treatment on tooth #3 was ongoing by a VA facility.  By rating decision dated in August 2009, the RO granted basic eligibility for service connection for dental treatment purposes of tooth #3 based on the fact that the Veteran was not provided dental services within 90 days of discharge.

In May 2009 correspondence, the Veteran wrote that he had a gap where the #3 tooth cap was placed and where the gum and bone were removed.  Subsequently, in July 2009 correspondence, he reported that a piece of his jaw bone was removed to put in a crown for tooth #3.  The RO interpreted the May 2009 statement as a claim for "surgery and removal of the jawbone secondary to a dental condition" and, by rating decision dated in October 2009, denied the claim based on no current disability.

The Board finds that the preponderance of the evidence is against service connection for surgery and removal of the jawbone.  The Veteran has not contended that he underwent removal of the jawbone during service, and his service treatment records are completely negative for any complaints, treatment, or finding of a dental disability.  Instead, the Veteran has argued that he underwent surgical removal of at least part of his jawbone as a result of treatment for tooth #3 after service.  

While the Veteran contends that he had at least part of his jawbone removed in connection with his post-service July 2008 root canal on tooth #3, a review of the July 2008 private treatment records and the May 2009 VA dental examination is negative for an indication that the Veteran had any part of his jawbone removed.  

However, even assuming that part of the Veteran's jawbone was removed in connection with the July 2008 root canal on tooth #3, this occurred after service.  To the extent the Veteran's claim itself is lay evidence that he believes that part of his jaw was removed during service, the post-service July 2008 medical records are more persuasive as to when this disability occurred.  

With regard to the Veteran's claim that removal of part of his jawbone is secondary to a service-connected dental condition, the Board notes that service connection for a dental condition is not currently in effect.  As above, in the August 2009 rating decision, the RO granted basic eligibility for service connection for dental treatment purposes of tooth #3 based on the fact that the Veteran was not provided dental services within 90 days of discharge.  Service connection for purposes of compensation pertinent to the Veteran's tooth #3 has not been awarded.  Furthermore, while service connection may be established for treatment purposes for root canals, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth. 38 C.F.R. § 3.381.  Therefore, service connection for removal of the jawbone secondary to the root canal on tooth #3 is not warranted.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for surgery and removal of the jawbone for VA compensation purposes is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain, eczematous dermatitis, and onychomycosis with tinea pedis.  

The Veteran was most recently afforded VA examinations with regard to these disabilities in February 2009 (skin), March 2009 (back), May 2008 (neurological), and April 2007 (left ankle).  In the April 2014 Appellate Brief, the Veteran's representative referred to various statements from the Veteran, his wife, and his friend (D.R.) which include allegations that the Veteran's service-connected disabilities have increased in severity since his last examinations.  Specifically, in November 2008 the Veteran submitted color photographs indicating that his service-connected left ankle was wrapped in a soft cast as a result of ankle instability.  The Veteran reported that this casting was provided by VA.  

In in August 2009 statement the Veteran wrote:

I currently still have numbness and tingling now more than ever it happens on a daily [basis] and last[s] sometimes as long as five minutes and now it is bilaterally and painful as if blood has stopped running through [the] arm as one side of arm particularly the forearm is numb.  

In the August 2009 statement, concerning the evaluation for the service-connected left ankle, the Veteran noted that he was pending additional podiatry appointments and surgery had been discussed.  The Veteran also noted that he had a cast applied to the ankle due to instability and pain.  Concerning the onychomycosis, the Veteran reported ongoing treatment at the Naval Health Clinic, Great Lakes, where he had a toe nail removed and consideration was being given for another removal.  

In February 2011, the Veteran submitted photocopies of multiple prescriptions, indicating treatment from the Baltimore VA Medical Center.  Significantly, the Veteran wrote that he was unemployed due to uncontrollable lower back spasms and swelling for a month and also due to the many VA and non-VA medical appointments he needed to attend.  The Veteran further wrote that he had been diagnosed with bilateral chronic neuropathy and was being referred to a specialist at Bethesda Naval Medical Hospital within the coming months via Fort Meade Kimbrough Ambulatory Center.   

In a January 2012 statement, the Veteran noted that he was receiving treatment at Ft. Meade, and noted that his claimed conditions had negatively impacted his employment and resulted in him having to drop out of school.  In a July 2012 statement the Veteran reported that he had to quit his job because of his claimed conditions.

In a January 2014 statement, the Veteran described a worsening in his claimed conditions and, again, referenced employment difficulty as a result of his service-connected disabilities.  Associated with the Veteran's January 2014 statement was a sheet of photocopied prescriptions indicating treatment as recently as November 2013 from the Naval Hospital at Twentynine Palms, California, as well as from Dr. M.V. and Dr. P.B., both located in California.  

In a February 2014 statement D.R. discussed the severity of the Veteran's disorders, referencing multiple VA medical appointments.  In a February 2014 statement, the Veteran's wife, S.J., referred to the Veteran's repeated medical appointments with VA and the Veteran's "worsening issues [that] are almost debilitating..."

Therefore, as the evidence suggests that the Veteran's bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain, eczematous dermatitis, and onychomycosis with tinea pedis may have increased in severity since the his most recent VA examinations from April 2007 through February 2009, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the issues of entitlement to service connection for a neurological disorder of the bilateral lower extremities, the Board notes that these issues were denied by the RO in August 2008.  The basis of the denial was that a May 2008 VA neurological examination found no evidence of neurological pathology to account for the claimed paresthesias of the feet.  Subsequently, in August 2008 the Veteran submitted a claim for service connection for a low back disorder.  In October 2008 correspondence the Veteran wrote that his back pain radiated to his legs.  The Veteran was afforded a VA spine examination in March 2009 which found no evidence of radiculopathy.  By rating decision dated in April 2009, the RO granted service connection for low back strain.  In an August 2009 substantive appeal the Veteran again complained that his limbs were "going numb" secondary to his service-connected back disorder.  As above, the Board has remanded the claim for an increased rating for low back strain based on allegations of an increase in severity.  Given the allegations regarding neurological problems of the lower extremities secondary to the low back, the Board finds that a remand of the bilateral lower extremities issues is also necessary to ascertain whether the Veteran currently has a neurological disorder of the bilateral lower extremities and, if so, whether such is related to the Veteran's service-connected low back strain.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a neurological disorder of the bilateral lower extremities.  Such should be accomplished on remand.

Additionally, as indicated in the preceding paragraphs, the Veteran has reported continued medical treatment from both VA and private providers in this case.  The most recent VA medical records in the claims file are from the VA Medical Center in North Chicago and are dated in July 2009 and the only private records are from Northern Suburban Endodontics and are dated in July 2008.  As above, the Veteran has reported treatment at the VA Medical Center in Baltimore, Maryland; Ft. Meade;  Bethesda Naval Medical Hospital; Fort Meade Kimbrough Ambulatory Center; Naval Hospital at Twentynine Palms, California; the Naval Health Clinic in Great Lakes; and Drs. M.V. and P.B., both located in California.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Finally, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims.  See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that, in addition to bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain, eczematous dermatitis, and onychomycosis with tinea pedis, service connection is also in effect for asthmatic bronchitis, migraine headaches, PTSD, GERD, residual right eyebrow scar, costochondritis with pectoralis myositis, pseudofolliculitis barbae, and hyperhidrosis.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a neurological disorder of the bilateral lower extremities as secondary to service-connected chronic lumbar strain.  

2. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities, to include bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain, eczematous dermatitis, and onychomycosis with tinea pedis, including any private providers, to specifically include reports from Ft. Meade; Bethesda Naval Medical Hospital; Fort Meade Kimbrough Ambulatory Center; Naval Hospital at Twentynine Palms, California; the Naval Health Clinic in Great Lakes; and Drs. M.V. and P.B., both located in California, for these disorders.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Obtain all outstanding VA treatment records dated from July 2009 to the present, and associate them with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded appropriate VA examination(s) to determine the current nature and severity of his bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain (to include whether the Veteran currently experiences a neurological disorder of the lower extremities), eczematous dermatitis, and onychomycosis with tinea pedis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) With regard to the bilateral upper extremity ulnar neuropathy, the examiner should indicate the nature and severity of all manifestations of such disorders. The examiner should specifically note whether the Veteran's disorders result in mild, moderate, or severe incomplete paralysis or complete paralysis.  The examiner should also specifically address the impact such disabilities have on the Veteran's employability.  

(b) With regard to the left ankle sprain, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should specifically include range of motion studies and note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Categorize any loss of motion found to be present as marked or moderate.   The examiner should also specifically address the impact such disability has on the Veteran's employability.  

(c) With regard to the residuals left chest scars, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should describe the size of each scar and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  

(d) With regard to the chronic lumbar strain, the examiner should indicate the nature and severity of all manifestations of such disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or left or right lower extremity radiculopathy as a result of his back disability.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  

(e) If the examiner finds that the Veteran experiences a neurological disorder of the left and/or right lower extremity, but such is not the result of radiculopathy of his back disability, the examiner should offer an opinion as to whether it is at least as likely as not that such neurological disorder(s) of the left and/or right extremity is related to the Veteran's military service, to include his complaints of numbness or tingling in the feet in June 2003 and April 2006, or caused OR aggravated by his back disability.

(f) With regard to the eczematous dermatitis, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected eczematous dermatitis and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment. If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  

(g) With regard to the onychomycosis with tinea pedis, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should note whether this disability has resulted in any scars and, if so, describe the size of each scar and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.  

If no scars are found to be present, the examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected eczematous dermatitis and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment. If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  

6. After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities and conducting the aforementioned VA examinations, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for bilateral upper extremity ulnar neuropathy, left ankle sprain, residual left chest scars, chronic lumbar strain, eczematous dermatitis, and onychomycosis with tinea pedis, asthmatic bronchitis, migraine headaches, PTSD, GERD, residual right eyebrow scar, costochondritis with pectoralis myositis, pseudofolliculitis barbae, and hyperhidrosis.  

All opinions offered should be accompanied by a rationale.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


